                                           Case 19-05128                             Doc 6-1               Filed 02/27/19 Entered 02/27/19 16:41:50                                                          Desc Exhibit
Spybar Management, LLC Cash Collateral Budget
Exhibit A to Motion for Use of Cash Collateral                                                                 A - Budget Page 1 of 1
February 26, 2019
                                                        1                  2                 3                4                 5                6                7                 8                 9                10                11                12                13
                                                      FRCST             FRCST             FRCST            FRCST             FRCST             FRCST            FRCST             FRCST             FRCST            FRCST             FRCST             FRCST             FRCST
                                                      3‐Mar             10‐Mar            17‐Mar           24‐Mar            31‐Mar            7‐Apr            14‐Apr            21‐Apr            28‐Apr           5‐May             12‐May            19‐May            26‐May
Cash Receipts:
Forecast
Sales Receipts                                    $   33,000.00     $    33,000.00    $    33,000.00   $    33,000.00    $    33,000.00    $   33,000.00    $   33,000.00     $   33,000.00     $   33,000.00    $   33,000.00     $    33,000.00    $    33,000.00    $    33,000.00
Door                                              $    6,626.88     $     6,626.88    $     6,626.88   $     6,626.88    $     6,626.88    $    6,626.88    $    6,626.88     $    6,626.88     $    6,626.88    $    6,626.88     $     6,626.88    $     6,626.88    $     6,626.88
Ticketing                                         $    3,830.77     $     3,830.77    $     3,830.77   $     3,830.77    $     3,830.77    $    3,830.77    $    3,830.77     $    3,830.77     $    3,830.77    $    3,830.77     $     3,830.77    $     3,830.77    $     3,830.77
Total Operating Receipts:                         $   43,457.65     $    43,457.65    $    43,457.65   $    43,457.65    $    43,457.65    $   43,457.65    $   43,457.65     $   43,457.65     $   43,457.65    $   43,457.65     $    43,457.65    $    43,457.65    $    43,457.65

Operating Disbursements:
Payroll / T&F                                     $    (8,772.31) $      (8,772.31) $      (8,772.31) $     (8,772.31) $      (8,772.31) $      (8,772.31) $     (8,772.31) $      (8,772.31) $      (8,772.31) $     (8,772.31) $      (8,772.31) $      (8,772.31) $      (8,772.31)
Payroll and Payroll tax                           $    (1,500.00) $      (1,500.00) $      (1,500.00) $     (1,500.00) $      (1,500.00) $      (1,500.00) $     (1,500.00) $      (1,500.00) $      (1,500.00) $     (1,500.00) $      (1,500.00) $      (1,500.00) $      (1,500.00)
Credit Card Processing Fees                                                                                            $      (2,000.00)                                                      $      (2,000.00)
Liquor Costs                                      $    (7,500.00) $      (7,500.00) $      (7,500.00) $     (7,500.00) $      (7,500.00) $      (7,500.00) $     (7,500.00) $      (7,500.00) $      (7,500.00) $     (7,500.00) $      (7,500.00) $      (7,500.00) $      (7,500.00)
Sales & Use Tax ‐ ST1 / ST4*                                                        $     (11,500.00)                                                      $    (16,600.00)                                                                        $     (13,500.00)
Sales Tax Installment Plan*                                         $    (7,500.00)                                      $    (7,500.00)                                                                         $    (7,500.00)
Insurance                                                           $    (6,000.00)                                                                         $    (6,000.00)                                                        $    (6,000.00)
Waste MGMT                                                                                             $      (650.00)                                                                          $     (650.00)                                                         $      (650.00)
ComEd                                                                                                  $      (675.00)                                                                          $     (675.00)                                                         $      (675.00)
Phone Internet                                                                                         $      (350.00)                                                                          $     (350.00)                                                         $      (350.00)
Pest Control                                                                                           $      (150.00)                                                                          $     (150.00)                                                         $      (150.00)
Transform                                                           $      (800.00)                                                        $     (800.00)                                                                          $      (800.00)
Advertising and Promotions                                                                             $    (1,000.00)                                                        $    (1,000.00)                                                        $    (1,000.00)
Graphics                                          $    (1,000.00)                                                        $    (1,000.00)                                                                         $    (1,000.00)
Rent / Lease                                      $   (16,000.00)                                                                        $     (16,000.00)                                                       $   (16,000.00)
Sound System lease                                                $      (3,000.00)                                                      $      (3,000.00)                                                                       $      (3,000.00)
Artist costs                                      $    (3,500.00) $      (3,000.00) $      (7,000.00) $     (9,500.00) $      (5,250.00) $      (5,250.00) $     (5,000.00) $      (7,500.00) $      (5,000.00) $     (5,500.00) $      (7,500.00) $      (5,000.00) $     (10,000.00)
Byline Bank Adequate Protection                                                                       $     (6,500.00)                                                      $      (6,500.00)                                                                        $      (6,500.00)

Total Operating Receipts                          $    43,457.65 $       43,457.65 $       43,457.65 $      43,457.65 $       43,457.65 $       43,457.65 $      43,457.65 $       43,457.65 $       43,457.65 $      43,457.65 $       43,457.65 $       43,457.65 $       43,457.65
Total Operating Disbursements                     $   (38,272.31) $     (38,072.31) $     (36,272.31) $    (36,597.31) $     (33,522.31) $     (42,822.31) $    (45,372.31) $     (32,772.31) $     (26,597.31) $    (47,772.31) $     (35,072.31) $     (37,272.31) $     (36,097.31)
Operating Cash Flow                               $     5,185.34 $        5,385.34 $        7,185.34 $       6,860.34 $        9,935.34 $          635.34 $      (1,914.66) $      10,685.34 $       16,860.34 $      (4,314.66) $       8,385.34 $        6,185.34 $        7,360.34
Funds on deposit as of Petition Date: $5,795.66
Projected Funds on Hand During Interim Period:    $   10,981.00 $        16,366.34 $       23,551.68 $      30,412.02 $       40,347.36 $      40,982.70 $      39,068.03 $       49,753.37 $       66,613.71 $      62,299.05 $        70,684.39 $       76,869.73 $       84,230.07

* Debts owed to Illinois Department of Revenue by Skyline Management Co. but which are being paid for through Spybar Management, LLC operations.
